Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 1 of 19 PageID: 3556




  NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


   B&S INTERNATIONAL TRADING
   INC. (d/b/a B&B JEWLERY),                    Civil No. 2:18-cv-11546 (KSH) (CLW)

                       Plaintiff,
         v.

   MEER ENTERPRISES LLC AND DC                                 Opinion
   GROUP, INC.

                       Defendants.

  Katharine S. Hayden, U.S.D.J.

  I.    Introduction

        This lawsuit arises out of a dispute over various lending and purchase agreements

  entered into by and between three jewelry businesses. Between 2012 and 2014, plaintiff

  B&S International Trading Inc. (“B&B Jewelry”) made two loans to and entered into

  one profit sharing agreement with defendant DC Group, Inc. (“DC Group”). DC

  Group eventually defaulted on both loans and, additionally, failed to share in profits

  per the parties’ agreement. In May 2016, amid financial difficulties, DC Group sold its

  assets to defendant Meer Enterprises LLC (“Meer”). Since the sale, neither DC Group

  nor Meer has made payments on the loans.

        In May 2019, B&B Jewelry brought this lawsuit alleging that Meer was liable for

  breach of contract and unjust enrichment as DC Group’s successor-in-interest. In the


                                            1
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 2 of 19 PageID: 3557




  alternative, B&B Jewelry alleges breach of contract against DC Group directly.

  Currently pending before the Court is Meer’s motion to dismiss counts one through

  ten pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. For

  the following reasons, the Court denies the motion.

  II.    Background

         The parties are all members of the tight-knit New York and New Jersey jewelry

  business community and have worked with each other for years. (D.E. 88 (“Amend.

  Compl.) ⁋ 2.) B&B Jewelry is a New Jersey entity that buys, trades, and sells fine

  jewelry, gold, and diamonds to retail customers. (Id. ⁋ 3.) Meer is New York-based and

  is also in the business of importing and selling fine jewelry. (Id. ⁋⁋ 4-5.) Its principals

  are Daniel and Michael Dabakarov. (Id. ⁋ 1.) After Meer purchased DC Group’s assets

  in 2016, it continued the company’s business of manufacturing raw gold into unfinished

  and finished jewelry settings and selling them to jewelers and consumers. (Id. ⁋ 5.) Meer

  also retains DC Group’s retail name, “Unique Settings New York.” (Id. ⁋ 6.) DC Group

  has not yet formally dissolved, but it no longer operates a jewelry business and has

  limited to no assets. (Amend. Comp. ⁋ 50.) During the relevant period, DC Group

  was led by Ozan Ekmel Anda (“Anda”). (Id. ⁋ 4.)

        A.      Debts Owed to B&B Jewelry

         B&B Jewelry alleges that it entered into three agreements with DC Group, all of

  which are now in default. In the first, entered into in July 2012, B&B Jewelry loaned



                                              2
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 3 of 19 PageID: 3558




  DC Group 30 kilos of 24-carat gold bars. (Id. ⁋⁋ 18-19.) This loan was subject to ten

  percent interest annually and was to be paid monthly. (Id. ⁋ 18.) Upon the delivery of

  the gold, Anda gave a signed promissory note to Behno Bekdas (“Bekdas”), one of

  B&B Jewelry’s principals. (Id. ⁋⁋ 20-21.) In relevant part, the promissory note reads as

  follows:

         The undersigned Borrower (“Debtor”) has received $_____ in cash and $_____ in 24 carat
         gold bars from _______. For value received, the Borrower promises to pay to ________
         (hereinafter to as “Note Holder”) with interest on the amount so advanced, at an interest rate
         of 10% per annum.
         Interest only payments are to be made to Note Holder in monthly installments of
         $___________________, commencing on the 1st day of each consecutive month until this
         Note in paid in full. All payments shall be applied first to accrued interest and then to principal.
         Principal under this Note will be repaid in the same form (cash or 24 carat gold bars) as
         received by Borrower…. (B&B Promissory Note.)

  DE 88, Ex. A. (“B&B Promissory Note”).)

         Although the promissory note was incomplete and contained “‘blank spaces that

  had not been filled in,” B&B Jewelry alleges that “the note was intended to, inter alia,

  memorialize the loan and DC Group’s obligation for repayment.” (Amend. Compl. ¶

  20.) DC Group made its monthly payments until it defaulted in March 2016. (Id. ⁋⁋

  23, 33.) B&B Jewelry now contends that there is an outstanding principal balance of

  30 kilos of gold, plus interest, due under the note (Id. ⁋ 34.)

         B&B Jewelry further contends that in November 2012, it loaned DC Group an

  additional 24 kilos of 24-carat gold bars. (Id. ⁋ 26; see also D.E. 88-3, Ex. B (“B&B

  Security Agreement).) In connection with this second loan, B&B Jewelry alleges that

  Anda gave Bekdas a security agreement signed on behalf of DC Group, which provided


                                                      3
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 4 of 19 PageID: 3559




  that DC Group would post 25% of his shares as collateral.1 (Amend. Comp. ⁋⁋ 26, 30.)

  This Security Agreement has been in default since November 2014 and B&B Jewelry

  contends that there is an outstanding principal balance of 24 kilos of gold, plus interest,

  due under the agreement. (Id. ⁋ 34.) In total, it alleges that no less than $2,300,000 is

  owed under these documents.

         B&B Jewelry also claims that in July 2014, it entered into an oral agreement

  whereby it agreed to supply inventory (i.e., bracelets, earrings, etc.) to DC Group to sell

  in its New York showroom (“Showroom Agreement”) (Id. ⁋ 35.) The parties agreed

  to split the profits evenly, and DC Group was supposed to reimburse B&B Jewelry for

  the cost of the goods and remit its share of the profits immediately upon sale, no later

  than the end of 2014. (Id.) B&B Jewelry provided DC Group with $2 million worth of

  jewelry for the showroom between October 2014 and December 2014. (Id. ⁋ 36.) DC

  Group sold $600,000 worth of the merchandise, but failed to reimburse B&B Jewelry

  for the cost of the jewelry or share any of the profits. (Id.)

         B.     The Asset Purchase Agreement

         In early 2016, DC Group needed an infusion of capital and sought out investors.

  (Amend. Compl. ⁋ 38.) Anda entered negotiations with one of Meer’s principals,

  Daniel, who instead wanted to purchase DC Group’s assets. (Id. ⁋ 39.) In May 2016,



  1
    Although the agreement only contains a signature line for Bekdas, B&B Jewelry alleges that he
  represented the company as a secured party and that the loan was not made by him personally.
  (Amend Compl. ⁋ 29.)


                                                4
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 5 of 19 PageID: 3560




  the parties signed an Asset Purchase Agreement (“APA”). Meer paid $2,000,000 to DC

  Group, $3,500,000 to DC Group’s secured creditors, and assumed $11,046,740.65 of

  DC Group’s liabilities in exchange for certain of its assets. (DE 92-2 (“APA”), § 1.1-

  1.4.) Meer claims that Anda and Daniel structured the purchase as an “asset sale,”

  whereby Meer would purchase DC Group’s asserts “but would not be liable for any

  liabilities unless they were expressly disclosed and made a part of the asset purchase

  agreement.” (Id. § 1.3) However, B&B now alleges, based on Anda’s sworn testimony,

  that it was not a true asset sale, and further, that it does not fully represent the intent of

  the parties. (Amend. Comp. ⁋⁋ 40-41; see also Opposition Brief, at 10-11.)

         Section 1.3 of the APA states that Meer

         “shall assume only the liabilities and obligations…set forth on Schedule 1.1(d)
         and certain liabilities set forth on Schedule 1.3 (“the Assumed Liabilities”).
         Other than the Assumed Liabilities, [Meer] shall not assume or undertake to
         assume and shall have no responsibility for any other obligations or liabilities of
         Seller of any kind (“the Excluded Liabilities”). The Excluded Liabilities shall
         include…any amounts owing to the Unique Companies…” (APA § 1.3.)

         B&B Jewelry claims that before the agreement was signed, Anda disclosed to

  Daniel and Michael the relevant contracts and the amount owed to B&B Jewelry under

  the oral agreement. (Amend. Compl. ¶ 42.) B&B Jewelry alleges that as a result, Meer

  was aware of the terms of and outstanding balances on each loan. (Id.) B&B Jewelry

  further alleges that Anda, Daniel, and Michael agreed orally that none of the loans due

  to B&B Jewelry would be listed in the schedule of liabilities attached to the APA, and

  that Daniel expressly agreed that Meer would assume all of B&B Jewelry’s liabilities as


                                                5
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 6 of 19 PageID: 3561




  part of the purported asset sale. (Id. ⁋ 43.) B&B Jewelry contends that Anda gave

  copies of the agreements to both Daniel and Michael and that Michael “insisted” the

  loans be excluded from the schedule of liabilities. (Id. ⁋⁋ 45-48.)

        B&B Jewelry alleges that “all or substantially all of the assets of DC Group were

  transferred to Meer,” noting that since the closing in 2016, Meer has:

        stepped into the shoes of DC Group in all material ways: (a) it retained nearly all
        of 200 of DC Group’s employees who continue to work under the same
        agreement; (b) it retained nearly all of the management of Unique Settings; (c) it
        has kept the business name and made only the slightest change from “Unique
        Settings of New York” to “Unique Settings New York,”; (d) it maintains the same
        physical locations, offices, and retail spaces as DC Group, using the same
        manufacturing plant, office, and showroom; (e) it uses the same vendors and
        day-to-day contacts for goods and services; and (f) there is a continuity of assets
        as Meer Enterprises has taken over all or substantially all of DC Group’s assets,
        including but not limited to, its offices, facilities, equipment, computers, files,
        and customer and vendor lists. (Amend. Compl. ⁋⁋ 46, 49.)

        C.     Post-Closing

        Shortly after the closing, Anda contacted Bekdas to advise him that he had sold

  the company’s assets to Meer. (Amend. Compl. ¶ 51.) Anda told him “don’t worry,”

  as Daniel would fully repay the loans. (Id.) Anda gave him Daniel’s cell phone number

  and encouraged him to reach out because he was “expecting” his call. (Id.) In June

  2016, Bekdas called Daniel, who acknowledged the loans owed to B&B Jewelry but

  expressed that “he needed more time to figure things out.” (Id. ¶ 53.)

        Around the same time, Daniel paid another one of DC Group’s creditors $50,000

  and promised that Meer would continue these payments for several weeks until the debt



                                              6
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 7 of 19 PageID: 3562




  was satisfied. (Id. ¶ 54.) Daniel failed to make additional payments but assured this

  other creditor he would—again explaining that he “needed more time.” (Id.)

           Between June and October 2016, Bekdas made multiple efforts to collect the

  money owed under the loans. (Amend. Compl. ¶ 55.) At no point during this period

  did Daniel deny knowledge of the loans or disavow that Meer was responsible for their

  re-payment. (Id.)     In late October 2016, at a face-to-face meeting between the

  Dabakarov brothers and Bekdas in an accountant’s office, Daniel acknowledged that

  “he was aware of all the loans owed to B&B Jewelry.” (Id. ¶ 56.) Daniel reiterated he

  needed more time, stating that he expected business would pick up over the Christmas

  holiday. (Id.) He promised they would speak again in the new year. (Id.) On September

  1, 2017, B&B Jewelry made a formal written demand of payment to Meer, which again

  went unpaid. (Id. ¶¶ 57-58.) Despite repeated demands, the loans remain unpaid. (Id.

  ¶ 58.)

           On May 28, 2019, B&B Jewelry filed this lawsuit, asserting ten causes of action

  against Meer.2 The first seven counts are directed against Meer in its capacity as

  successor-in-interest, asserting: successor-in-interest liability (count 1); breach of

  contract (counts 2-4); and unjust enrichment (counts 5-7). (Amend. Compl. ¶¶ 59-98.)

  It also brings third-party beneficiary claims against Meer (counts 8-10). (Id. ¶¶ 106-




  2
   B&B Jewelry also sued DC Group for breach of contract (count 11), which is not challenged here.
  (Amend. Compl. ¶¶ 135-142.)


                                                 7
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 8 of 19 PageID: 3563




  134.) The pending motion (DE 92, 100) is directed at all ten causes of action alleged

  against Meer. B&B Jewelry opposes. (DE 96.)

  III.   Legal Standard

         A.     Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

         To determine whether a complaint states a cause of action sufficient to survive

  dismissal under Fed. R. Civ. P. 12(b)(6), the Court must “accept all well-pleaded

  allegations as true and draw all reasonable inferences in favor of the plaintiff.” City of

  Cambridge Ret. Sys. v. Altisource Asset Mgmt. Corp., 908 F.3d 872, 878 (3d Cir. 2018).

  “‘[T]hreadbare recitals of the elements of a cause of action, legal conclusions, and

  conclusory statements’” are all disregarded. Id. at 878-79 (quoting James v. City of Wilkes-

  Barre, 700 F.3d 675, 681 (3d Cir. 2012)). The complaint must “‘contain sufficient factual

  matter, accepted as true, to state a claim to relief that is plausible on its face,” and a

  claim is facially plausible when the plaintiff “‘pleads factual content that allows the court

  to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.’” Zuber v. Boscov’s, 871 F.3d 255, 258 (3d Cir. 2017) (citations omitted).

         B.     Consideration of the APA on a Rule 12(b)(6) Motion

         When reviewing a Rule 12(b)(6) motion, the Court may only consider the facts

  alleged in the pleadings, documents attached thereto as exhibits, and matters of judicial

  notice. S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd., 181 F.3d 410, 426 (3d

  Cir. 1999); Pension Ben. Guar. Corp. v. White Consol. Industries, Inc., 998 F.2d 1192, 1196

  (3d Cir. 1993). If additional materials outside the pleadings are presented and the Court


                                               8
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 9 of 19 PageID: 3564




  incorporates those materials into its analysis, the Rule 12(b)(6) motion will be

  converted, upon notice to the parties, into a summary judgment motion pursuant to

  Rule 56. See Fed. R. Civ. P. 12(d), 56; see also Slippi-Mensah v. Mills, 2016 WL 4820617,

  at *2 (D.N.J. Sept. 14, 2016) (Hillman, J.). However, as an exception to the general rule,

  the Court may consider a document “integral to or explicitly relied upon in the

  complaint…without converting the motion to dismiss into one for summary

  judgment.” Schmidt v. Skolas, 770 F.3d 241, 249 (3d. Cir. 2014) (quoting In re Burlington

  Coat Factory Sec. Litg., 114 F.3d 1410 (3d. Cir. 2017)). Meer contends, and B&B Jewelry

  does not dispute, that the APA is “integral to and ultimately forms the basis of [B&B

  Jewelry’s] claims.” (Moving Brief, at 8-9.) The Court agrees and will take the APA into

  consideration in deciding this motion.

        C.     Choice of Law

        As a preliminary matter, the parties agree that the Court need not address the

  choice of law analysis because both New York and New Jersey recognize the general

  rule and exceptions to successor liability that B&B Jewelry asserts in this case. With

  respect to the B&B Promissory Note, the parties agree that it contains a New Jersey

  choice of law provision. Regarding the claims asserted in counts eight through ten,

  Meer Argues that because the APA contains a New York choice of law provision (APA

  § 5.8), these claims are governed by New York law. (Moving Brief, at 15.) B&B Jewelry

  does not oppose this argument and cites to New York law in its brief. The Court agrees

  such application is appropriate.

                                              9
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 10 of 19 PageID: 3565




  IV.    Discussion

         A.     Meer’s Alleged Successor Liability

         Ordinarily, “when a company sells its assets the purchasing company is not liable

  for the seller’s debts and liabilities.” Luxliner P.L. Export Co. v. RDI/Luxliner, Inc., 13

  F.3d 69 (3d Cir.1993); Ramirez v. Amsted Indus., Inc., 86 N.J. 332, 340 (1981); Schumacher

  v. Richards Shear Co., 59 N.Y.2d 239, 244, 464 (1983). There are four exceptions to this

  general rule of successor liability, arising where: (i) the purchaser expressly or implicitly

  agrees to assume the other company’s debts and obligations; (ii) the purchase is a de

  facto consolidation or merger; (iii) the purchaser is a mere continuation of the seller; or

  (iv) the transfer of assets is for the fraudulent purpose of escaping liability. Colman v.

  Fisher-Price, Inc., 954 F.Supp. 835, 838 (D.N.J. Oct. 16, 1996) (Simandle, J.) (quoting

  Ramirez 86 N.J. at 340-41); Schumacher, 59 N.Y.2d at 245. B&B Jewelry relies on this

  first exception.

         In moving for dismissal, Meer argues that B&B Jewelry’s debts were specifically

  excluded from the APA’s schedule of included liabilities, and therefore, could not have

  been expressly or impliedly assumed. (Moving Brief, at 9.) It further argues that the

  parol evidence rule bars the admission of any earlier or contemporaneous oral

  statements that vary the terms of the agreement and that a payment Meer made to a

  different creditor does not create successor liability.

         Under the APA’s express disclaimer of liability, Meer argues it undertook only

  the “Assumed Liabilities,” a listed group that does not include the B&B Jewelry loans,


                                               10
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 11 of 19 PageID: 3566




  and did not assume “Excluded Liabilities,” which are all those obligations not part of

  the “Assumed Liabilities” list. (APA § 1.1, 1.3.; Moving Brief, at 7, 10.) Meer further

  relies on the APA’s integration clause, which states that it is the “entire agreement

  between the parties and supersedes any and all prior agreements…and may not be

  amended except in writing signed by the party to be bound.” (Moving Brief, at 10-11;

  APA §5.17).

           “Such express disclaimers can carry great weight, particularly as to a finding of

  express assumption of liabilities.” MBIA Ins. Corp. v. Countrywide Home Loans, Inc., 40

  Misc.3d 643, 675 (Sup. Ct. 2013) (citing Wensing v. Paris Indus., 158 AD.2d 164, 166-67

  (3d Dept. 1990); see also Ambac Assurance Corp. v. Countrywide Home Loans, Inc., 150 A.D.3d

  490, 492 (3d Dept. 2017) (“Thus, there can be no implied assumption of liabilities based

  on post-contractual statements or conduct that falls short of a new written contractual

  undertaking .”)3 Here, the APA sets forth a list of the liabilities that Meer assumed.

  This does not end the inquiry, however. “[W]here evidence is introduced demonstrating



  3
    Meer cites to a number of cases where courts found that express disclaimers, comparable to the one
  contained in the APA here, precluded a finding of express or implied assumption of liabilities by the
  alleged successor. The Court notes that these cases can be distinguished both factually and
  procedurally—most were decided at the summary judgment stage, at which time the Court had a fuller
  record than is available here. Critically, in some cases, there were no allegations of underlying conduct
  demonstrating an intent to assume liability. For example, in Oorah, which was decided at the summary
  judgment stage, the appellate court affirmed the trial court, which had found no liability, but noted
  that plaintiffs had failed to allege facts demonstrating the intent of the purported successor to pay its
  debts. See Oorah, Inc. v. Covista Commc'ns, Inc., 139 A.D.3d 444, 445, (1st Dept. 2016); Oorah, Inc. v.
  Covista Commc'ns, Inc., 2014 WL 4787289, at *6 (N.Y. Sup. Ct. Sep. 25, 2014) (finding there to be “no
  factual pleadings as to the conduct or representation [of the party] demonstrating an intention to pay
  [its] debts.”). In contrast, making all inferences in B&B Jewelry’s favor, it has sufficiently alleged that
  Meer’s conduct and representations demonstrate its intent to pay the debts owed.


                                                      11
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 12 of 19 PageID: 3567




  an intent by the asset buyer to pay the debts of the seller, express disclaimers do not

  preclude a finding of implied assumption of liabilities.” MBIA, at 675-676; see also

  Marenyi v. Packard Press Corp., 1994 WL 16000129, at *6 (S.D.N.Y June 9, 2004). As to

  the quality of the evidence, “[w]hile no precise rule governs the finding of implied

  liability, the authorities suggest that the conduct or representations relied upon by the

  party asserting liability must indicate an intention on the part of the buyer to pay the

  debts of the seller.” Ladjevardian v. Laidlaw–Coggeshall, Inc., 431 F.Supp. 834, 839

  (S.D.N.Y.1974). A “finding of implied assumption is more likely” when the asset seller

  is left as a “mere shell” as a result of the sale, creating the “real possibility” that creditors

  are “left without a remedy.” Ladjevardian, 431 F.Supp. at 839–40. Thus, the buyer’s

  intent to answer for the seller’s debts may be demonstrated by: “(1) admissions of

  liability by officers or other spokesmen of the buyer, as well as (2) the effect of the

  transfer upon creditors of the seller corporation.”4 MBIA, 40 Misc.3d at 676 (citing

  Marenyi, 1994 WL 16000129, at *6).

          To demonstrate admissions of liability by Meer officers, B&B Jewelry has alleged

  that, when the APA was signed, Daniel agreed orally that Meer would pay DC Group’s

  debts, but that they would not be listed on the schedule of liabilities. (Amend. Compl.

  ⁋ 43.) When Bekdas reached out to Daniel after the closing, Daniel acknowledged the


  4
    Some courts addressing whether liabilities have been impliedly assumed have not considered this
  second factor, in part, it appears, because the fourth exception to the general rule of successor liability
  already captures fraudulent transfer cases. See Sweatland v. Park Corp., 181 A.D.2d 243, 245, (4th Dept
  1992); Wensing v. Paris Industries–New York, 158 A.D.2d 164, 166–67, (3d Dept 1990).


                                                      12
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 13 of 19 PageID: 3568




  loans and assured him they would be paid, heading he “needed more time to figure

  things out.” (Id. ⁋ 53.) Later, at a face-to-face meeting in October 2016, both the

  Dabakarovs acknowledged the existence of the loans and Daniel reiterated that he

  needed more time and stated that he expected business to pick up after the holidays.

  (Id. ⁋ 56.)5 Making all reasonable inferences in B&B Jewelry’s favor, as the Court is

  required to do at this stage, the Court finds that the complaint plausibly sets forth

  admissions of liability by Meer officers indicating their intent to accept liability.

          The second inquiry examines the effect of the transfer on the creditor of the

  seller corporation, and here the Court takes note of B&B’s allegations that DC Group

  transferred all or substantially all of its assets, goodwill, business, and operations to

  Meer, leaving DC Group “a mere shell” unable to pay its creditors. (Opposition Brief,

  at 14-15; see Amend. Compl. ⁋ 49.) B&B Jewelry has alleged, for example, that,

  following the sale, DC Group “ceased all business and operations, no longer operates

  a jewelry business, and has limited and/or no assets.” (Id. ¶ 50.) The Court finds that




  5
    B&B Jewelry also contends that Daniel’s payment of $50,000 to another of DC Group’s creditor’s
  that was not included on the schedule of assumed liabilities indicates that Meer expressly and impliedly
  assumed all of DC Group’s debts. This fact is not sufficient in of itself to establish liability; “the mere
  fact that the new corporation has voluntarily paid some of the debts of the old corporation is no
  ground for inferring that it assumed the latter’s debts.” 15 William M. Fletcher, Fletcher Cyclopedia of
  the Law of Private Corporations § 7124); see also Glynwed, Inc. v. Plastirnatic, Inc., 869 F. Supp. 265, 275
  (D.N.J. 1994) (Bassler, J.); Innovative Design & Bldg. Servs., LLC v. Arch Ins. Co., 2014 WL 4770098, at
  *7 (S.D.N.Y. Sept. 23, 2014).


                                                      13
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 14 of 19 PageID: 3569




  B&B Jewelry has sufficiently alleged the negative consequences it suffered as a result of

  the sale.6

         The Court is not persuaded by Meer’s reliance on the provision of the APA that

  says it excludes certain liabilities. This does not wash out the multiple statements

  attributed to an officer indicating Meer’s intent to pay these debts or the negative effect

  on B&B Jewelry of the transfer to Meer. Thus, the Court finds that B&B Jewelry has

  plausibly alleged that Meer impliedly assumed DC Group’s liabilities as a successor-in-

  interest and, accordingly, Meer’s motion to dismiss counts one through seven on those

  grounds is denied.

         B.      Application of the Statute of Frauds

         Meer also has contended that any oral agreements it purportedly entered into

  to pay B&B Jewelry’s debts are unenforceable under the statute of frauds, which

  requires that certain types of contracts are in writing. (Moving Brief, at 12.) As such,

  Meer argues that counts two through seven should be dismissed.

         Under New York law, an oral promise to guarantee the debt of another is

  unenforceable under the statute of frauds unless it is “(1) supported by new



  6
    Meer argues that the evidence should be excluded under the parol evidence rule, which “bars
  admission of antecedent or contemporaneous oral representations to vary or add to the terms of a
  written agreement.” SAA-A, Inc. V. Morgan Stanley Dean Witter & Co., 721 N.Y.S.2d 640, 642 (1st
  Dep’t 2001); CPS Medmanagement LLC, v. Bergen Regional Medical Center, L.P., 940 F. Supp. 2d 141, 155
  (D.N.J. 2013). The Court is not construing or interpreting the language of the APA under New York
  or New Jersey law. Rather, the Court is looking beyond the APA to determine whether Meer assumed
  these responsibilities under a successor liability theory.



                                                   14
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 15 of 19 PageID: 3570




  consideration moving to the promisor and beneficial to him, and (2) the promisor has

  become in the intention of the parties a principal debtor primarily liable.” See Carey &

  Assocs. v. Ernst, 27 A.D.3d 261, 263 (2006); see also NY Gen. Oblig. L. § 5–701(a)(2).

  New Jersey law also requires that promise to pay the debts of another be in writing.

  N.J.S.A. 25:1-15. However, an exception to this rule exists where the “guarantor’s

  principle motivation for taking on the debt is to serve his own interests.” See Sapta

  Glob., Inc. v. Cilicorp, LLC, 2015 WL 1469600, at *5 (D.N.J. Mar. 30, 2015) (McNulty,

  J.) (citing Howard M. Schoor Associates, Inc. v. Holmdel Heights Const. Co., 68 N.J. 95, (1975).

         B&B Jewelry contends that it has not asserted a direct breach of contract claim

  against Meer based on oral promises Michael made to B&B Jewelry. (Opposition Brief,

  at 16.) Instead, it claims that it seeks to hold Meer accountable under a successor theory

  of liability because Meer assumed DC Group’s liabilities. (Id.) It therefore argues that

  allegations that Meer acknowledged and promised to repay the loans is “proof and

  evidence” that it assumed the loans. (Id.)

         While B&B Jewelry has not alleged the existence of a writing that states Meer

  will answer for B&B Jewelry’s debts, it has alleged the existence of a written agreement

  with Meer’s predecessor, DC Group. Against this context discovery is necessary for

  the Court to resolve this issue. To hold otherwise would limit the applicability of the

  implied assumption of liability doctrine of successor liability, which is premised on the

  lack of written contract holding a successor liable for the debts of its predecessor.




                                                15
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 16 of 19 PageID: 3571




         C.     Enforceability of Incomplete B&B Promissory Note

         Meer also contends that the B&B Promissory Note is unenforceable because it

  omits material terms—the identity of the parties, the property to be transferred, the

  consideration and payment, and signatures of the parties are all missing from the

  document. (Moving Brief, at 14-15.) Meer thus contends that the agreement is too

  vague to be enforced and counts two, five, and eight should be dismissed. (Id.)

         Both parties note that under New Jersey law, courts focus on the performance

  promised in an agreement to determine whether the agreement is vague. Malaker Corp.

  Stockholders Protective Comm. v. First Jersey Nat’l Bank, 163 N.J. Super 463 , 474 (App. Div.

  1978) (internal quotations omitted) (“An agreement so deficient in the specification of

  its essential terms that the performance by each party cannot be ascertained with

  reasonable certainty is not a contract, and clearly is not an enforceable one.”) However,

  where there is an ambiguous contract and the parties have performed without objection,

  a court may infer what the parties agreed to based on their actions. See James v. Zurich-

  Am. Ins. Co. of Illinois, 203 F.3d 250, 255 (3d Cir. 2000) (stating that where an agreement

  is silent on a particular term, a course of dealing may fill the void); Twp. of White v. Castle

  Ridge Dev. Corp., 419 N.J. Super. 68, 76–77 (App. Div. 2011) (a court construing vague

  or ambiguous terms may imply reasonable missing terms or “receive evidence to

  provide a basis for such an implication”). “In particular, courts will look to, among

  other things, all the relevant circumstances surrounding the transaction, as well as




                                                16
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 17 of 19 PageID: 3572




  evidence of the parties’ course of dealing, usage and course of performance.” Elliott &

  Frantz, Inc. v. Ingersoll–Rand Co., 457 F.3d 312, 328 (3d Cir. 2006).

         The B&B Promissory Note does not identify B&B Jewelry or DC Group as the

  parties, does not list the money amount loaned, does not contain the consideration

  given or payment owed, and was not signed by Bekdas or any other principal of B&B

  Jewelry. (B&B Promissory Note.) The agreement, therefore, is not so much vague as

  it is lacking in basic details. However, B&B Jewelry alleges that in accordance with their

  agreement, DC Group made monthly payments of 250 grams of gold on this loan

  beginning in August 2012 until March 2016, just before it sold its assets to Meer.

  (Amend. Comp. ⁋⁋ 22-23, 33.) Thus, B&B Jewelry has alleged a sufficient course of

  dealing under this contract to support its allegations that the relevant parties intended

  to be bound. Accordingly, the Court finds that at this stage of the proceedings, B&B

  Jewelry has adequately alleged that an enforceable contract exists.

         D.     Third-Party Beneficiary Claims

         Meer argues that counts eight, nine, and ten should be dismissed because B&B

  Jewelry cannot recover as a third-party beneficiary of the alleged oral agreement

  between Meer and DC Group made prior to the execution of the APA. (Moving Brief,

  at 15.) A non-party can only maintain a cause of action alleging breach of contract if it

  is an intended beneficiary of the contract. East Coast Athletic Club, Inc. v. Chicago Tit. Ins.

  Co., 39 A.D. 3d 461, 463 (2d Dept. 2007). However, “the identity of a third-party

  beneficiary need not be set forth in the contract or, for that matter, even be known as

                                                17
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 18 of 19 PageID: 3573




  of the time of its execution.” Encore Lake Grove Homeowners Assn., Inc. v. Cashin Assoc.,

  P.C., 111 AD3d 881, 883 (2d Dept. 2013) (internal quotations omitted). Thus, to

  establish a third party beneficiary claim, a party must allege: “(1) the existence of a valid

  and binding contract between other parties, (2) that the contract was intended for its

  benefit, and (3) that the benefit to it is sufficiently immediate, rather than incidental, to

  indicate the assumption by the contracting parties of a duty to compensate it if the

  benefit is lost.” Bd. of Managers of 100 Cong. Condo. v. SDS Cong., LLC, 152 A.D.3d 478,

  480, 59 N.Y.S.3d 381 (2017). To determine third-party beneficiary status, the Court

  may “look at the surrounding circumstances as well as the agreement.” Encore Lake,

  111 A.D.3d. at 882 (internal quotations omitted).

         Meer contends that B&B Jewelry’s claims are conclusory, that they “merely

  restate the elements of their alleged third-party beneficiary claims.” (Moving Brief at

  15-16). In particular, Meer challenges this first element and argues that these claims

  must be dismissed because they are predicated on unenforceable oral agreements

  between Meer and DC Group. (Id. at 16.)

         The Court disagrees. Taking the allegations in the complaint as true and

  affording every favorable inference, B&B Jewelry has plausibly alleged sufficient facts

  to support a claim as an intended third-party beneficiary. With respect to the first

  element, whether there is a valid, enforceable agreement, for the reasons stated earlier

  the Court will not foreclose the existence of an enforceable contract at this stage.

  Specifically, B&B Jewelry alleges that “Anda and [Daniel]…agreed that Meer

                                               18
Case 2:18-cv-11546-KSH-CLW Document 128 Filed 08/28/20 Page 19 of 19 PageID: 3574




  Enterprises would assume the liabilities of DC Group that would be incorporated into

  the purchase price” (Amend. Compl. ⁋ 41); that “Meer enterprises agreed to

  assume…the liabilities to B&B Jewelry” (Id. ⁋ 42); and that although the Dabakarov

  brothers and Anda “agreed that none of the loans and/or amounts due to B&B Jewelry”

  would be listed on the schedule of liabilities in the APA, Daniel nonetheless

  “acknowledged the amounts owed to B&B Jewelry…and expressly agreed that Meer [

  ] would assume all of the liabilities to B&B Jewelry.” (Id. ¶ 43.) With respect to the

  third element, B&B has alleged the benefit of Meer assuming its loans was sufficiently

  immediate—plaintiffs have alleged that Anda disclosed the defaulted loans and

  accompanying documents to Meer. (Amend. Compl. ¶¶ 42, 46.) As such, the Court

  denies Meer’s motion to dismiss counts eight through ten.

  V.    Conclusion

        For the foregoing reasons, the Court denies Meer’s motion to dismiss counts one

  through ten of the amended complaint. An appropriate order will follow.

                                                      /s/ Katharine S. Hayden
  Date: August 28, 2020                               Katharine S. Hayden, U.S.D.J.




                                           19
